EXHIBIT 5.1 July 17, 2014 Uranerz Energy Corporation 1701 East “E” Street, PO Box 50850 Casper, Wyoming 82605-0850 Attention: Mr. Glenn Catchpole, CEO Dear Sirs: Re: Uranerz Energy Corporation We have acted as special counsel to Uranerz Energy Corporation, a Nevada corporation (the “Company”), in connection with the public offering by the Company (the “Offering”) of up to 9,600,000 units (the “Units”) at a price of $1.25 per Unit.Each Unit will be comprised of one share (each a “Share”) of common stock, par value $0.001 per share (“Common Stock”) and one-half of one share purchase warrant (each a “Warrant”).Each Warrant will entitle the holder to purchase one additional share of Common Stock (each a “Warrant Share”) at a price of $1.60 per share for a period of 30 months from the closing date of the Offering (the “Offering”).The Units are being offered pursuant to the registration statement on FormS-3 (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Act”).The Registration Statement was declared effective by the SEC on July 14, 2014. The Units, the Shares, the Warrants and the Warrant Shares are collectively referred to herein as the “Offered Securities”.All dollar amounts in this letter refer to U.S. dollars. Participation We have participated in the preparation of the following in connection with the Offering, each of which documents we have reviewed in delivering our opinions set forth herein: · the Registration Statement, · the base prospectus filed with the SEC under Rule 424(b) of the Act on July 14, 2014 (the “Base Prospectus”), · the preliminary prospectus supplement filed with the SEC under Rule 424(b) on July 16, 2014 (the “Preliminary Prospectus Supplement”), · the final prospectus supplement filed with the SEC under Rule 424(b) on July 18, 2014 (the “Final Prospectus Supplement”), · the agency agreement dated July 17, 2014 entered into among the Company and Haywood Securities Inc., Cantor Fitzgerald Canada Corporation, H.C. Wainright Co., LLC and Laurentian Bank Securities Inc., as agents (the “Agents”), and McMillan LLP| Royal Centre, 1055 W. Georgia St., Suite 1500, PO Box 11117, Vancouver, BC, Canada V6E 4N7| t 604.689.9111| f 604.685.7084 Lawyers| Patent & Trade-mark Agents| Avocats| Agents de brevets et de marques de commerce Vancouver| Calgary| Toronto| Ottawa| Montréal| Hong Kong| mcmillan.ca July 17, 2014
